Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a Final Rejection on the merits. 
Claims 1-12 and 20 are currently pending and considered below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 4 – 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langen US20220048658A1 (Langen).

Regarding Claim 1, Langen discloses, A packaging system comprising (FIG. 1A, Abstract): 
a plurality of feed conveyors (FIG. 1, #s 117, 204, and 206, paras [0062 and 0077]) configured to carry a plurality of carton units (FIG. 7, #111, para [0062]) thereon; 
a stacking station (FIG. 7, # 110, para [0060]) including a stacking conveyor (FIG. 7, # 204, para [0078]) and a plurality of lifting assemblies (FIG. 7, #s 120a and 120b, para [0060]), each lifting assembly of said plurality of lifting assemblies being selectively moveable over said stacking conveyor (FIG. 7, paras [0061 0062] – describe the movement of 120a&b over conveyor) and a corresponding feed conveyor (FIG. 6D, #214, para [0083 and 0084]) of said plurality of feed conveyors; and 
a controller (FIG. 1A, #132, para [0064]) communicatively coupled to said stacking conveyor and said plurality of lifting assemblies (paras [0078 and 0079]), said controller configured to: 
control a first lifting assembly (FIG. 7, #120b) of said plurality of lifting assemblies to retrieve a first carton unit from (FIG. 6D. #111 – illustrates a first carton of the stack on the right side of the drawing) a first feed conveyor (FIG. 6D, #216, para [0083]) of said plurality of feed conveyors; and 
control said first lifting assembly to deposit the first carton unit on said stacking conveyor in a stacked relationship with a second carton unit (FIG. 7, stack of #111 – illustrates the second carton on the top of the left side stack).

Regarding Claim 4, Langen discloses as previously claimed. Langen further discloses, wherein said first lifting assembly comprises a gripping mechanism (FIG. 30, # 327, Claim 60) having at least one suction element configured to engage the first carton unit (para [0131]).

Regarding Claim 5, Langen discloses as previously claimed. Langen further discloses, wherein said stacking conveyor is configured to be indexed discretely (para [0080] – describes the identification of different size blanks, etc.), and wherein said controller (132) is further configured to control said stacking conveyor (204) to index after controlling said first lifting assembly to deposit the first carton unit on said stacking conveyor (paras [0066-67]).

Regarding Claim 6, Langen discloses as previously claimed. Langen further discloses, wherein said stacking conveyor comprises a plurality of guide pairs (FIG. 6B, #s 200 and 201) configured to receive the cartons units (111) therein, and wherein said controller (132) is configured to index said stacking conveyor such that each feed conveyor of said plurality of feed conveyors (214) is aligned with at least one corresponding guide pair of said plurality of guide pairs when in a stacking position (paras [0088-89]).

Regarding Claim 7, Langen discloses as previously claimed. Langen further discloses, wherein said controller (132) is configured to control each lifting assembly to simultaneously retrieve at least one carton unit (111) from each of said corresponding feed conveyors (para [0076]).

Regarding Claim 8, Langen discloses as previously claimed. Langen further discloses, wherein said stacking station comprises a track (FIGS. 7 and 8, #115b) for supporting said first lifting assembly extending from said stacking conveyor to said first feed conveyor (para [0061]), said first lifting assembly (120b) being coupled to said track and configured for selective rotation relative thereto (para [0110 – movement along two axis), wherein said first lifting assembly (120b) retrieves the first carton unit in a first orientation, and wherein said controller (132) is further configured to control said first lifting assembly, after retrieving the first carton unit, to rotate the first carton unit from the first orientation to a second orientation (para [0076]).

Regarding Claim 9, Langen discloses as previously claimed. Langen further discloses, wherein said controller (132) is configured to control said first lifting assembly (120b) to deposit the first carton unit on said stacking conveyor in the second orientation (para [0060] – other manipulations).

Regarding Claim 10, Langen discloses as previously claimed. Langen further discloses, wherein said stacking station is configured to output stacks (FIG. 58, #1100A-C) comprising a plurality of stacked carton units (para [0241]), and wherein said plurality of stacked carton units each comprise a greater number of stacked carton units than a number of lifting assemblies of said plurality of lifting assemblies (FIGS 16 and 61, paras [0176 and 0208]).

Regarding Claim 11, Langen discloses as previously claimed. Langen further discloses, wherein said controller (132) is further configured to control said plurality of lifting assemblies (FIG. 7, #s 120a and 120b) such that said lifting assemblies are continuously being moved to either retrieve a carton unit from the corresponding conveyor or deposit a carton unit at said stacking conveyor (para [0177]).

Regarding Claim 12, Langen discloses as previously claimed. Langen further discloses, wherein said lifting assemblies are controlled to operate at substantially the same speed (para [0177] – processing about 35 cartons/min therefore 120a and b at substantially same speed).

Regarding Claim 20, Langen discloses, A packaging system comprising (FIG. 1A, Abstract): 
a plurality of feed conveyors (FIG. 1, #s 117, 204, and 206, paras [0062 and 0077]) configured to carry a plurality of carton units (FIG. 7, #111, para [0062]) thereon; 
a stacking station (FIG. 7, # 110, para [0060]) including a stacking conveyor (FIG. 7, # 204, para [0078]) and a plurality of lifting assemblies (FIG. 7, #s 120a and 120b, para [0060]), each lifting assembly of said plurality of lifting assemblies being selectively moveable along a corresponding track (FIG. 8, 115 a and b – illustrate tracks) over said stacking conveyor and a corresponding feed conveyor of said plurality of feed conveyors (para [0110]); and 
a controller (132) communicatively coupled to said stacking conveyor and said plurality of lifting assemblies (paras [0078 and 0079]), said controller configured to: 
control a first lifting assembly (120b) of said plurality of lifting assemblies to retrieve a first carton unit (111) in a first orientation from a first feed conveyor (214) of said plurality of feed conveyors;
control said first lifting assembly (120b) to rotate the first carton unit from the first orientation to a second orientation (FIG. 7, para [0060] – manipulates the blanks); and 
control said first lifting assembly (120b) to deposit the first carton unit on the stacking conveyor in the second orientation (FIG. 7, illustrates the second orientation from 111 being flat to formed into a box).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Langen, and further in view of Sperry et al. US20110107725A1 (Sperry).

Regarding Claim 2, Langen discloses as previously claimed.  Langen further discloses, said first feed conveyor (FIG. 6D, 214) and the first carton unit (111 – first carton in stack) .
Langen does not disclose, a moveable gate.
However, Sperry teaches, a moveable gate (FIGS. 4 and 5, #140, para [0038]), which is controlled by a controller (FIG. 1, #160, paras [0042 and 0047]), between a raised position (para [0038] – unblocking position) wherein said gate laterally extends (140) across the lower web (FIG. 5, para [0038]) and a lowered position wherein the gate does not extend across the lower web (FIG. 5, #140 – illustrates the gate does not extend past the lower web) and holding package (FIG. 5) and preventing further downstream travel (FIG. 5, para [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Sperry at the effective filling date of the invention and would be motivated to modify the first feed conveyor (214) that is controlled by a controller (132) as disclosed by Langen to include the moveable gate (FIGS. 4-5, #140, para [0038]) as taught by Sperry.  Since Sperry teaches this structure that is known in the art and beneficial, thereby providing the motivation, to add the moveable gate (Sperry, 140) so as to improve the flexibility of the process according to Langen by allowing the addition or removal of carton units (Langen, 111) controlled by the controller (Langen, 132) in utilizing a moveable gate (Sperry, para [0047]).

Regarding Claim 3, as combined, Langen/Sperry disclose as previously claimed.  As combined, Langen/Sperry further discloses, wherein said controller (Langen, 132) is further configured to control said  gate (Sperry, 140) to move from the raised position to the lowered position (Sperry as combined above, - para [0042]  has a controller (160) that is programmed to control the various motors and actuators of the apparatus (20) and this includes the gate, para [0047]) after controlling said first lifting assembly to retrieve the first carton unit from said first feed conveyor (Langen, para [0078]).



Response to Arguments

Applicant’s arguments, see Page 8, filed 01 Nov 2022, with respect to the Drawing objections have been fully considered and are persuasive.  The objections of the Drawings have been withdrawn. 


Applicant’s First Argument

Applicant's arguments filed on 01 Nov 2022 have been fully considered but they are not persuasive. The Applicant states on Page 9 that Langen does not describe or suggest a plurality of feed conveyors in Claim 1.

Examiner’s Response to Applicant’s First Argument

The Examiner notes that limitation recited in Claim 1 – a plurality of feed conveyors is recited in Langen.  Langen discloses this limitation in reference numbers 117, 204, and 206.  Furthermore, Langen describes the limitation in paragraphs [0062 and 0077].


Applicant’s Second Argument

Applicant's arguments filed on 01 Nov 2022 have been fully considered but they are not persuasive. The Applicant states on Page 9 that Langen does not describe or suggest a plurality of lifting assemblies correspond to the plurality of feed conveyors in Claim 1.

Examiner’s Response to Applicant’s Second Argument

The Examiner notes that limitation recited in Claim 1 – a plurality of lifting assemblies corresponding to the plurality of feed conveyors is recited in Langen.  Langen discloses the limitation of a plurality of lifting assemblies in FIG. 7 and reference numbers 120a-b and further described in paragraph [0060].  Furthermore, Langen describes the plurality of feed conveyors in FIG. 6D, reference number 214, and paragraphs [0083-84] that correspond to the lifting assemblies as previously recited.


Applicant’s Third Argument

Applicant's arguments filed on 01 Nov 2022 have been fully considered but they are not persuasive. The Applicant states on Page 9 that Langen does not describe or suggest lifting and stacking of carton units in Claim 1.

Examiner’s Response to Applicant’s Third Argument

The Examiner notes that in response to applicant's argument that the reference fails to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., lifting and stacking of carton units) are not recited in the rejected Claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP 2145 VI.


Applicant’s Fourth Argument

Applicant's arguments filed on 01 Nov 2022 have been fully considered but they are not persuasive. The Applicant states on Page 10 that Sperry does not remedy the deficiencies with respect to Claim 1 and is silent on the stacking of any container.


Examiner’s Response to Applicant’s Fourth Argument

The Examiner notes that Sperry is not utilized in the rejection of Claim 1. Only Langen is cited for Claim 1’s rejection and Sperry is not cited regarding the stacking of containers.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        08 Dec 2022

/ANNA K KINSAUL/             Supervisory Patent Examiner, Art Unit 3731